USCA4 Appeal: 22-1606      Doc: 10         Filed: 08/25/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1606


        In re: HAFAN ANTONIO RILEY,

                            Petitioner.



                       On Petition for Writ of Mandamus. (3:12-cr-00251-JFA-1)


        Submitted: August 23, 2022                                        Decided: August 25, 2022


        Before GREGORY, Chief Judge, HEYTENS, Circuit Judge, and KEENAN, Senior Circuit
        Judge.


        Petition denied by unpublished per curiam opinion.


        Hafan Antonio Riley, Petitioner Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1606      Doc: 10         Filed: 08/25/2022      Pg: 2 of 2




        PER CURIAM:

               Hafan Antonio Riley petitions for a writ of mandamus, alleging that the district court

        has unduly delayed in ruling on his motions for compassionate release. He seeks an order

        from this court directing the district court to act. The present record does not reveal undue

        delay in the district court. Accordingly, we deny the mandamus petition. * We dispense

        with oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                               PETITION DENIED




               *
                 To the extent that Riley asks this court to grant him compassionate release, we
        deny this request because Riley has “other adequate means to attain the relief [he] desires.”
        In re Murphy-Brown, LLC, 907 F.3d 788, 795 (4th Cir. 2018) (internal quotation marks
        omitted).

                                                     2